Exhibit 10.6

Federal FFEL

Servicing Agreement

Goal Capital Funding Trust 2006-1

May 25, 2006

A C S

One World Trade Center, Suite 2200, Long Beach, CA 90831, 310/513-2700

2277 East 220th Street, Long Beach, CA 90810, 310/513-2700

2505 South Finley Road, Lombard, IL 60148, 630/620-2700

501 Bleecker Street, Utica, NY 13501, 315/738-2300



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

TABLE OF CONTENTS

 

Section

       Page

1.

  ACS Obligations    1

2.

  LENDER Obligations    4

3.

  Banking    4

4.

  Charges    4

5.

  Term and Termination    6

6.

  Examination of Records    7

7.

  Exclusion of Warranties and Limitations of ACS’s Liability    7

8.

  Indemnification    9

9.

  Contingency Plan    10

10.

  Financial and Administrative Responsibility    10

11.

  Audits    11

12.

  Waiver of Jury Trial    11

13.

  Miscellaneous    12

14.

  ACS Representations and Warranties    15

15.

  Compliance With Lender Bond Documents    15

16.

  Incorporation of Exhibits    17

 

Exhibit

 

EXHIBIT A

 

POST-ORIGINATION SERVICES

EXHIBIT B

 

[Reserved]

EXHIBIT C

 

SERVICING FEES

EXHIBIT D

 

NOTE EXAMINATION ELECTION

EXHIBIT E

 

BLANKET CURE TERMS

EXHIBIT E-1

 

CURE FEES

EXHIBIT F

 

PLUS CREDIT REVIEW SERVICES TERMS

ANNEX I

 

SERVICING AGREEMENT ANNEX

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of May 25, 2006 (the “Closing Date”)
by and between ACS Education Services, Inc., f/k/a AFSA Data Corporation (“ACS”)
and Goal Capital Funding Trust 2006-1, the beneficial owner (but not legal
titleholder) of certain Student Loans (herein called the “LENDER”) at Long
Beach, California, with reference to the following facts:

 

A. ACS has developed and is marketing a computerized origination, billing,
record keeping, accounting, reporting and loan management service designated as
the “Guaranteed Student Loan Processing Service” (the “Service”).

 

B. LENDER desires ACS to assist it in managing its Federal Stafford (SSL),
Federal PLUS and Federal Consolidation loans through the use of the Service.

Now, Therefore, ACS and LENDER hereby agree as follows:

 

1. ACS Obligations.

 

  A. ACS shall service LENDER’s Federal Stafford (SSL), Federal PLUS and Federal
Consolidation loan accounts as provided herein, and any similar student loan
accounts as may be mutually agreed upon (the “Accounts”). For the purposes of
this Agreement, an “Account” shall mean one or more loans having the same
holder, borrower (and student in the case of a Federal PLUS loan), loan program,
Guarantor, maturity date and repayment terms. Stafford loans, whether subsidized
or unsubsidized, shall be considered to have been made under the same loan
program.

 

  B. ACS shall perform all services and duties customary to the servicing of
student loans in accordance with generally established procedures and industry
standards and practices, including specifically the services and duties
specified in Exhibit A (Post-Origination Services) and Exhibit F (PLUS Credit
Review Services Terms) attached to this Agreement. Such services and duties
shall be performed with respect to each Account until such Account is paid in
full (whether by the borrower or through the payment of Guarantee benefits or
otherwise) or deconverted from ACS’s servicing system in accordance with this
Agreement, or this Agreement is otherwise terminated in accordance with
Section 5 below.

 

  C. ACS shall perform its services and duties hereunder in material compliance
with, and as required by, (i) the Higher Education Act, (ii) the applicable
Guarantor Regulations, (iii) the applicable Contract of Insurance or Guarantee;
and (iv) any other laws and regulations governing the servicing of the Accounts,
and the foregoing requirements shall determine the general scope of services
hereunder. For purposes of this Agreement, the “Higher Education Act” means Part
B of Title IV of the Higher Education Act of 1965, as amended from time to time,
and the rules and regulations of the U.S. Department of Education or any
successor thereto (the “Department”) promulgated thereunder, as amended from
time to time, and “Guarantor Regulations” means any manual of policies and
procedures to be followed under the guarantee program operated by applicable
guarantor of

 

    1



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

the loans involved (the “Guarantor”), as well as all supplements, amendments,
bulletins and updates, and all other written or unwritten policies, procedures,
rules and regulations promulgated or adopted, formally or informally, by such
Guarantor relating to its guarantee program or the administration,
interpretations, claims review or enforcement policies, procedures and practices
thereunder, as the same are reasonably interpreted and understood by ACS from
time to time.

 

  D. Within a reasonable period after delivery of the loan files to ACS
(generally within 30 days unless otherwise expressly agreed), ACS shall
(i) establish and maintain records received by ACS with respect to each Account
and complete records of ACS’s servicing of the Account from the date such
servicing commenced, (ii) maintain possession of original promissory notes, loan
applications and other required supplements that it receives from LENDER, stored
in a fire-rated, secure vault facility located at 2277 E. 220th Street, Long
Beach, California or 501 Bleecker Street, Utica, New York, (iii) otherwise
commence servicing the Accounts relating to such loan documents, and
(iv) microfilm or otherwise reproduce the promissory notes, loan applications,
and other required supplements and cause such reproductions to be stored at
Brambles Information Management Corporation or any equivalent facility.

 

  E. If requested in writing by LENDER, for any loans not originated by ACS, ACS
shall make a Full Note Examination or an Abbreviated Note Examination of the
original promissory note and other loan documentation for each Account following
receipt by ACS for servicing, as requested by LENDER on Exhibit D (Note
Examination Election). Following such initial election, LENDER may from time to
time with ACS’s consent, which consent shall not be unreasonably withheld,
select a different loan examination option for a particular set of loans or for
all subsequent loans by making a new election with respect thereto or by other
appropriate written notice to ACS.

 

  F. By undertaking the loan examination and other duties provided above, ACS
assumes no responsibility for the origination, disbursement, documentation or
prior servicing of any loan (except to the extent that ACS performed or was
obligated to perform any of these services), it being understood and agreed that
the originator and/or prior servicer (if applicable) shall be responsible for
all aspects of each loan prior to the date on which ACS is required to commence
servicing of such loan hereunder. ACS shall not be liable in the overall conduct
of the loan examination for the entire portfolio being purchased by LENDER for
failure, despite its reasonable efforts, to detect any prior defect or note any
exception during the loan examination process. In the event of any such defect
or exception, LENDER shall exhaust all recourse and remedies against the
original lender, prior servicer, or other responsible parties before asserting
any claim against ACS related thereto. The microfilm or other reproduction of
each borrower file made by ACS following delivery to ACS for servicing shall be
prima facie evidence of the record of loan documentation received and reviewed
by ACS.

 

    2



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

  G. If requested in writing by LENDER, ACS shall provide cure services for
loans that are unguaranteed due to non-ACS errors, as provided in Exhibit E
(Blanket Cure Terms).

 

  H. If ACS reasonably determines that any Account has been rejected by a
Guarantor and cannot or is not to be cured hereunder, LENDER is responsible for
providing direction to ACS upon ACS’s written request for the disposition of
such Account, which shall remain on ACS’s servicing system pending such
direction from LENDER. If LENDER instructs ACS to deconvert any Accounts, ACS
shall promptly provide the following deconversion services:

 

  (1) Any files related to Accounts to be returned to LENDER shall be assembled
in substantially the manner in which they were received by ACS, including any
pertinent documents or information received or created by ACS during its
servicing;

 

  (2) The files related to such Accounts shall be properly deposited in the U.S.
Mail as certified or registered mail addressed to LENDER unless otherwise agreed
by LENDER and ACS. ACS shall not be liable for any losses, costs or damages
incurred by LENDER if files are lost after being properly deposited in the U.S.
Mail. If so instructed by LENDER at any time, ACS shall procure at LENDER’s
expense such available insurance coverage as LENDER may desire with respect to
such shipments;

 

  (3) A transmittal shall be provided by ACS to LENDER listing each Account and
certain other mutually-agreeable Account information; and

 

  (4) Each Account record shall be removed from the ACS servicing system.

The deconversion and file preparation and shipping fees specified in Exhibit C
(Servicing Fees) shall apply to and shall be payable concurrently with any
deconversion of rejected Accounts as provided above, as well as any deconversion
of Accounts following any expiration or termination of this Agreement, or any
other removal of Accounts from this Agreement; provided, however, that no such
fees shall be charged for any deconversion of Accounts upon termination of this
Agreement pursuant to Section 5.B. (upon ACS breach) or 5.C. or 5.D. (except for
reimbursement of reasonable shipping charges as provided therein).

 

  I. If any of the Accounts are guaranteed by a Guarantor which permits
electronic interface or expedited or express claims filing or review processing
(for example, Texas Guaranteed Student Loan Corporation’s Claims Automated
Processing System (TGSLC’s CAPS) or Northwest Education Loan Association’s
Express

 

    3



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

Claim Program (NELA’s ECP)), ACS may participate therein on LENDER’s behalf. In
such event, ACS is hereby authorized to enter into any participation agreement
or similar documentation required by such Guarantor on LENDER’s behalf as its
agent in order to participate therein.

 

2. LENDER Obligations.

 

  A. LENDER shall promptly transmit or cause to be transmitted to ACS any
material written communications it receives at any time with respect to any
borrower’s Account, including but not limited to letters, notices of death or
disability, adjudications of bankruptcy and like documents, and forms requesting
deferment of repayment or loan cancellations. ACS will have no liability for
reliance upon information that would have been corrected by timely transmittal
to it of any such written communication, and shall not bear any related
servicing or other costs which reasonably could have been avoided thereby.

 

  B. LENDER shall examine all reports submitted to it by ACS promptly upon
receipt and promptly notify ACS of any discovered errors. ACS shall not be
responsible for damages or losses caused by any error disclosed by a report to
LENDER unless such error is brought to ACS’s attention within sixty (60) days
after receipt by LENDER. This time restriction shall be extended for the Lender
Reporting System (LaRS) quarterly reports, for which the LENDER shall have 90
days to bring an error to the attention of ACS.

 

  C. LENDER shall be responsible for assuring that the form documents that have
been used in the origination of the Accounts (other than such documents created
independently by ACS) are in compliance with all applicable federal, state and
local laws and regulations, including without limitation any consumer loan laws
or disclosure requirements applicable thereto, and shall defend, indemnify and
hold ACS harmless from any violation or non-compliance with any of the
foregoing.

 

3. Banking.

All borrower and other remittances shall be deposited to an ACS account at a
remittance banking/lock box facility at a bank selected by ACS which is
reasonably acceptable to LENDER, with all earnings on such account being
retained by ACS. Such remittances shall be promptly processed and posted to
borrower Accounts and the associated funds shall be transferred to LENDER by ACH
or wire transfer on a mutually acceptable schedule.

 

4. Charges.

 

  A. LENDER shall pay ACS for services rendered in the prior month according to
the schedule of fees in Exhibit C (Servicing Fees), within fifteen (15) days
after receipt of an invoice sent by ACS to LENDER. Payments become delinquent if

 

    4



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

not received by ACS within thirty (30) days from the invoice date, and
thereafter shall incur a late charge of one and one-half percent (1 1/2%) per
month until paid.

 

  B. The fees specified in Exhibit C shall remain fixed until March 1, 2007.
Unless otherwise expressly agreed, charges during each subsequent twelve
(12) month period of this Agreement may be increased over such fees charged
during the previous twelve (12) month period by an amount equal to the greater
of (i) the percentage increase in the U.S. Department of Labor’s Consumer Price
Index for Urban Wage Earners and Clerical Workers, U.S. City Average
(1982-84=100) (the “CPI”) for the most recent twelve (12)-month period available
at the time of each annual adjustment, or (ii) three percent (3%) per annum. (If
at any adjustment date the CPI is no longer published, then any replacement
index specified by the Bureau of Labor Statistics or successor U.S. governmental
agency shall be substituted therefor, with appropriate application of any
necessary conversion formula as may be specified by such agency, or if no such
replacement index has been so specified, then a comparable cost-of-living index
as may be mutually agreed between the parties shall be used.)

 

  C. ACS’s fees are subject to adjustment by ACS (i) in the event of any
increase in telephone or postage rates, or (ii) as provided in Section 5.C
below.

 

  D. In addition to any other servicing fees or expense reimbursements to which
ACS shall be entitled under this Agreement, LENDER agrees to reimburse ACS for
(i) any sales or use taxes or similar taxes now or hereafter imposed upon any
goods or services provided by or activities of ACS hereunder, and (ii) any
expenses which ACS incurs as a result of any additional work required due to any
transfer of the guarantee on serviced loans to a new or successor Guarantor, or
any Guarantor error, or any testing, reconciliation or remediation project or
other non-routine activity required by the particular needs of Guarantor or
LENDER or resulting from third party errors.

 

  E. In the event of any good faith dispute by LENDER regarding any amount
billed by ACS, LENDER may by written notice to ACS detailing the grounds for the
dispute withhold payment of such disputed amount for a reasonable period pending
resolution of the dispute, but shall pay the undisputed portion billed when and
as due. If the dispute has not been mutually resolved within sixty (60) days
after the date initially due, LENDER shall deposit the withheld amount into an
independent escrow reasonably satisfactory to ACS pending mutual agreement or
court decision regarding proper disposition of such funds. Failure of LENDER to
pay the undisputed portion of a billing or to place any disputed amount in
escrow as provided above shall constitute a default hereunder.

 

  F. ACS shall have the right to offset any amounts due from ACS to LENDER
against the servicing fees or other amounts due ACS hereunder.

 

    5



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

5. Term and Termination.

 

  A. This Agreement is for a term beginning May 25, 2006, and ending on May 25,
2011; provided, however, that unless either party shall give the other written
notice of its intention not to renew this Agreement at least ninety (90) days
prior to its scheduled expiration date, this Agreement shall automatically renew
for successive twelve (12)-month periods thereafter, subject to any renegotiated
terms which may be mutually desired.

 

  B. Either party may terminate this Agreement before its expiration upon a
material breach by the other party, if such breach has not been cured within
ninety (90) days after written notice of such material breach has been sent to
the other party, which written notice shall specify in reasonable detail the
alleged breach and reference this provision; provided, however, that the notice
and cure period shall only be thirty (30) days if the breach is the non-payment
of ACS’s fees or other charges.

 

  C. In the event of changes in the Higher Education Act, Guarantor Regulations,
or other current or future law, regulation or other requirement applicable to
the serviced loans, including without limitation, any changes in any
interpretation, claims review or enforcement policies, procedures or practices
with respect thereto (and including, without limitation, implementation or
enforcement of third-party servicer regulations promulgated by the Department),
which in ACS’s reasonable determination expose ACS to materially increased risk
of liability to the Secretary of Education, LENDER or any other party, impose
materially increased duties or obligations upon ACS, cause ACS to incur
materially additional expense, or materially restrict or derogate from ACS’s
indemnification rights or liability limitations under this Agreement, ACS shall
have the right, at its option, to (i) terminate this Agreement upon 180 days’
prior written notice to LENDER, or (ii) propose to LENDER an amendment to this
Agreement which in ACS’s reasonable judgment appropriately addresses the
increased risk, duties or obligations (which may include an adjustment to ACS’s
fees and/or expense reimbursements), and if the parties are unable to agree upon
such amendment within thirty (30) days after the same is submitted to LENDER,
ACS shall be entitled to terminate this Agreement upon 180 days’ prior written
notice to LENDER. ACS shall not be entitled to charge any deconversion fees
hereunder in connection with the deconversion of LENDER’s loans from ACS’s
system following any termination by ACS under this Section 5.C, but ACS shall be
entitled to receive reimbursement of its reasonable file preparation and
shipping costs.

 

  D. In the event that ACS announces or actually commences a wind-down of its
servicing activities for the purpose of exiting the student loan servicing
business, LENDER shall have the right, at its option, to terminate this
Agreement upon 90 days’ prior written notice to ACS. In such event ACS shall not
be entitled to charge any deconversion fees hereunder in connection with the
deconversion of

 

    6



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

LENDER’s loans from ACS’s system following any termination by ACS under this
Section 5.D, but ACS shall be entitled to receive reimbursement of its
reasonable file preparation and shipping costs.

 

6. Examination of Records.

LENDER or its agent shall have the right, at reasonable hours and under
reasonable circumstances on a mutually-agreeable schedule, to examine all
LENDER’s assigned student loan records and material serviced by ACS that it
deems necessary to determine compliance with this Agreement. ACS shall submit to
like examination by any governmental agency or authority having supervisory
jurisdiction over LENDER.

 

7. Exclusion of Warranties and Limitations of ACS’s Liability.

 

  A. ACS shall be entitled to reasonably rely upon any information or data
supplied to it by LENDER, any party on LENDER’s behalf, or any third party
normally relied upon by servicers in the student loan industry, and shall have
no liability for any error or loss caused by such information or data being
incomplete or inaccurate. ACS shall not be responsible for reviewing and
verifying the compliance of forms and processes prescribed by the Secretary or
Guarantor with applicable state and federal laws and regulations, and ACS shall
be fully entitled to rely upon and use such materials and processes, unless
notified to the contrary by LENDER, and shall have no liability for any damages
or loss resulting from such use absent such notice.

 

  B. ACS shall use due care and diligence in performing its services in a timely
manner consistent with the applicable student loan program as reasonably
interpreted and understood by ACS. ACS hereby excludes and disclaims any and all
other warranties with respect to its services under this Agreement, and no
employee, agent or representative of ACS has the authority to bind ACS to any
other oral or written representation or warranty. LENDER will review all
processing output, reports and other information provided to it by ACS and will
use due care and diligence to detect and notify ACS of any errors therein which
LENDER discovers. Upon prompt notification to or discovery by ACS of any
processing error or data inaccuracy, ACS shall re-perform any processing to the
extent practicable and necessary, without charge if ACS is at fault and
otherwise at a rate equal, in ACS’s best and reasonable judgment, to the greater
of its original charge for such processing or its direct and allocated indirect
cost of such reprocessing. ACS agrees to provide, at cost to LENDER if
necessitated by the nature of the data submitted, such evidence as LENDER may
reasonably require which will verify the complete and proper execution of the
corrections.

 

  C. ACS shall be entitled to cure at its own expense any error or omission in
the performance of its duties under this Agreement by the reperformance of such
duties to the extent such reperformance will reasonably eliminate or mitigate
any losses to LENDER caused by such error or omission.

 

    7



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

  D. Notwithstanding the form in which any legal or equitable action may be
brought, whether in contract, tort, negligence, strict liability or otherwise,
ACS’s liability, if any, arising out of or in any way related to any act or
omission by ACS in connection with this Agreement or its services hereunder,
including but not limited to errors due to ACS, its equipment, operators,
programmers, or program, shall be limited to direct losses of principal and
interest on rejected claims resulting directly and primarily from ACS’s
negligence or willful misconduct. In the event a loan is rejected by a Guarantor
directly and primarily due to ACS’s negligence or willful misconduct, and ACS is
unable to cure the loan within twelve (12) months of the final reject date, ACS
shall reimburse LENDER for all principal and accrued interest loss thereon
(including such loss during the period of non-guarantee) by the end of the
thirteenth (13th) month following the final reject date, and the loan shall
thereupon be assigned and transferred to ACS or its designee, and this shall be
the sole and exclusive remedy of LENDER relating to such occurrences.

 

  E. If applicable, and notwithstanding any other provision of this Agreement,
ACS’s liability, if any, arising out of or in any way related to any act or
omission by ACS in connection with any loans which (i) entered repayment status
prior to the date that ACS assumes servicing responsibility, or (ii) have
previously been cured following non-ACS servicing error (i.e., rehab loans),
shall be limited to general money damages in an aggregate amount with respect to
any Account not to exceed the amount paid for ACS’s services by LENDER with
respect to such Account, and this shall be the sole and exclusive remedy of
LENDER relating to such occurrences.

 

  F. ACS shall have no liability for its failure to comply with any law, rule,
regulation or other requirement applicable to any of the serviced loans,
including without limitation any change in any interpretation, claim reviews or
enforcement policies, procedures or practices with respect thereto, (i) which
was not articulated in writing and actually made known to ACS or the student
loan servicing industry generally a reasonable period in advance of its
implementation, (ii) which is inconsistent with general industry practices or
prior Guarantor conduct or requirements unless and until ACS shall have been
notified thereof and had a reasonable opportunity to comply with such new
requirement and then only with respect to servicing performed after the date
thereof (i.e., not on a retroactive basis with respect to servicing which has
previously occurred based upon prior requirements), or (iii) during any period
in which the Department and/or any Guarantor shall have indicated that it will
not enforce any such requirement, even if such requirement may legally be in
effect.

 

  G. In no event, regardless of ACS’s ability to reperform or cure any error,
shall ACS be liable under any circumstances, (i) for any incidental, indirect,
special, punitive or consequential damages, or (ii) for failure to provide
services herein for reasons beyond its reasonable control, or (iii) for any
violation of applicable law,

 

    8



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

regulation or other requirement under this Agreement, where ACS’s action or
inaction was not negligent as determined by reference to legally relevant
factors (including without limitation general industry standards in effect at
such time), or (iv) for any losses, liabilities or expenses directly or
indirectly arising in whole or in part from or relating to any Guarantor error,
or (v) for any losses, liabilities or expenses directly or indirectly arising in
whole or in part from or relating to any data transmission or electronic data
interchange (EDI) failure or error not primarily and directly due to ACS’s
negligence, or (vi) for the uncollectibility or non-payment of any amounts
payable on or with respect to Accounts serviced hereunder, or the failure of any
Guarantor to pay any claim on a loan Account for any reason (including but not
limited to the bankruptcy or insolvency of the Guarantor) except where the
uncollectibility or failure to pay such claim is directly and primarily as a
result of ACS’s negligence or willful misconduct as provided hereinabove. These
limitations on ACS’s liability and exclusion of damages are independent of any
other remedy or provision herein and shall not be affected by ACS’s inability to
reperform or cure any error or any failure of any other remedy or provision.

 

  H. ACS’s sole liability under or in connection with this Agreement or its
services, whether in contract, tort, negligence, strict liability, pursuant to
violation of statute or regulation, or under any other theory, shall be limited
as provided in this Section 7 and Section 8, and the provisions hereof shall
constitute the sole and exclusive remedy of LENDER for breaches hereof by ACS.

 

  I. No claim or action, regardless of form, arising out of or in any way
related to any act or omission by ACS in connection with this Agreement or its
services hereunder shall be brought by LENDER more than one year after LENDER
discovers the act or omission by ACS giving rise to such claim or action. In the
case of rejected claims filed by LENDER due to ACS negligence or willful
misconduct, such one-year period shall commence at the end of the 13th month
following the final reject date.

 

  J. The parties agree that the foregoing provisions shall survive the
termination of this Agreement and have been reflected in the amount of the
charges payable by LENDER to ACS for the Service, are an essential part of the
basis for the bargain between the parties, and that ACS would not have entered
into this Agreement but for such provisions.

 

8. Indemnification.

 

  A. If ACS or LENDER is required to appear in or is made a defendant in any
legal action or other proceeding commenced by a borrower or other third party
with respect to any loan Account for which services are provided hereunder,
subject to the limitations contained in this Agreement, LENDER shall defend and
indemnify ACS against, and hold it harmless from, all claims, losses,
liabilities, and reasonable expenses (including reasonable attorneys’ fees)
arising thereunder,

 

    9



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

unless and until a final judgment is entered by a court properly holding that
the claim or action resulted directly and primarily from the negligence or
willful misconduct by ACS under this Agreement, in which case ACS shall
thereafter defend and indemnify LENDER against, and hold it harmless from, all
claims, losses, liabilities, and expenses (including reasonable attorneys’ fees)
arising from such negligence or willful misconduct (subject to Section 7 above).
In particular, without limiting the foregoing, it is understood that ACS shall
be entitled to a defense and indemnity as provided above where a student alleges
that he or she did not receive a proper education and/or was defrauded by the
school or lender, or that a prior or subsequent servicer or collection agency
committed any error or misconduct or violated any law or regulation.

 

  B. Notwithstanding the foregoing, ACS will further defend, indemnify and save
LENDER harmless from and against any and all claims, losses and liability
relating to (i) any infringement or threatened infringement of any patent,
copyright trademark, trade secret or other proprietary rights of any third
party, or (ii) any physical loss or damage to property of a third party, or
(iii) any loss or damage arising from bodily injury, including death, when such
loss or damage is caused by the negligent acts, omissions or intentional
wrongdoing of ACS, its employees, subcontractors or agents and which arise out
of the performance of this Agreement, provided that (a) LENDER gives ACS prompt
written notice of any such claim of loss or damage and, (b) if such loss or
damage involves claims by third parties, LENDER allows ACS to control, and
reasonably cooperates with ACS in, any related defense and all related
settlement negotiations.

 

9. Contingency Plan.

ACS shall maintain a reasonably comprehensive contingency plan for disaster
recovery and continued servicing of the Accounts (the “Plan”) and allow LENDER
to review said Plan at ACS’s site. Such review shall be no more frequently than
on an annual basis or within sixty (60) days of implementing any material
changes to the Plan.

 

10. Financial and Administrative Responsibility.

 

  A. Each party hereto represents that it is currently in compliance with, and
agrees to maintain its compliance with, all financial and administrative
responsibility standards or requirements which may be established from time to
time by the Department or any Guarantor for participation in the Title IV,
Higher Education Act programs for which ACS provides services hereunder. Each
party shall have the right to terminate this Agreement upon ninety (90) days’
written notice to the other in the event that the Department’s financial or
administrative responsibility standards or requirements are hereafter changed
and as a result such party does not thereafter satisfy such standards or
requirements.

 

    10



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

  B. ACS agrees to provide LENDER with annual consolidated audited financial
statements, as soon as the same are made available to ACS during the term of
this Agreement.

 

  C. ACS agrees to maintain insurance bonds and other insurance in full force
and effect at all times during the term of this Agreement that meet the
following requirements: (i) a fidelity bond (or direct surety bond) with a
policy limit of not less than $50,000,000, a deductible of not more than
$1,000,000 and per occurrence coverage of not less than $50,000,000; and (ii) an
errors and omissions policy with a policy limit of not less than $50,000,000 in
the aggregate per occurrence (with no per occurrence coverage minimum), and a
deductible of not more than $1,000,000.

 

11. Audits.

ACS agrees to provide LENDER with (i) a copy of ACS’s annual SAS 70 servicer
audit without charge, and (ii) a copy of ACS’s Lender Audit Guide audit report,
as required by the Department under the Higher Education Act, at a prorated
charge consistent with the manner charged by ACS generally to its other clients.

LENDER acknowledges that ACS shall have the right and obligation to cooperate
fully with independent auditors, the Secretary of Education, the Department’s
Inspector General, the Comptroller General of the United States, and any
applicable Guarantor, or their authorized representatives, in the conduct of
audits, investigations, and program reviews with respect to LENDER or the Title
IV, Higher Education Act programs administered by ACS for LENDER, as authorized
by law. Furthermore, LENDER agrees to provide ACS with written notice and copies
of all audit reports or findings (preliminary or final) relating to ACS’s
administration of any aspect of such program for LENDER, as soon as such audit
reports or findings are available to LENDER. LENDER further agrees to indemnify,
reimburse and hold ACS harmless from the cost of cooperating with, responding to
or appealing any such audit report or finding (including any reasonable cost of
an attestation engagement performed for any such response or appeal, attorneys’
fees and costs), unless such audit was caused by any ACS misconduct.

 

12. Waiver of Jury Trial.

THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR ANY SUCH OTHER DOCUMENT OR AGREEMENT,
OR THE SERVICES AND TRANSACTIONS RELATED HERETO OR THERETO, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

    11



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

13. Miscellaneous.

 

  A. All specifications, tapes, data cards, programs, forms and procedures used
or developed by ACS in connection with this Agreement (except those supplied by
LENDER) shall be and remain the sole property of ACS.

 

  B. All information belonging to LENDER shall be retained by ACS in confidence.
ACS shall not use, make, and/or maintain a list of LENDER’s Account names,
addresses, and/or account numbers for any purpose other than fulfillment of its
duties as Servicer under this Agreement. Upon termination or expiration of this
Agreement, ACS shall deconvert the loan Accounts as provided in Section 1.H
above. This provision shall survive termination of this Agreement.

 

  C. Both parties agree to maintain the confidentiality of this Agreement and
all amendments hereto, and the terms hereof, and any audit reports or findings
(preliminary or final) relating to ACS’s administration of any Title IV, Higher
Education Act program for LENDER, and not to disclose or deliver the same (or
any copies, excerpts or summaries thereof) to the Department, any other
government agency, national accrediting agency, or any other third party
(whether pursuant to regulation, governmental request, or otherwise) without
first using best efforts to give the other party prior written notice of such
intention, which notice shall be sent by fax, Federal Express or other overnight
delivery service, and addressed to the other party. The other party may, at its
option, thereupon take appropriate steps to assure that any such information
which may be entitled to protection from disclosure under the Freedom of
Information Act (FOIA) is so protected, and the first party shall cooperate with
such efforts to protect from FOIA disclosure any information of the other party
which the other party believes to constitute trade secrets, or of a commercial
or financial interest, or of a privileged or confidential nature, etc.,
including the inclusion with such disclosure or delivery of appropriate
submissions asserting protection from FOIA disclosure. Notwithstanding the
foregoing, either party may disclose or deliver any of the foregoing to their
independent auditors on a confidential basis, provided that such auditors shall
not disclose or deliver the same without the disclosing party first complying
with this paragraph.

 

  D. This Agreement and its performance shall be governed by the internal laws
of the State of California.

 

  E. This Agreement may not be assigned except to an entity succeeding to
substantially all of the business or assets of the assigning party, with written
notice to the other party; provided, however, that LENDER may collaterally
assign its interest hereunder to a trustee under an indenture pursuant to which
the Lender incurs indebtedness (the “Trustee”). The Trustee shall be a third
party beneficiary hereof, entitled to enforce the provisions of this Agreement
against ACS.

 

    12



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

  F. ACS reserves the right to change any part or all of the Service; provided,
however, that such change shall not abrogate or in any way modify the
substantive provisions of, and general duties of ACS under, this Agreement.

 

  G. LENDER agrees to provide ACS upon request with LENDER’s current financial
statements and such other financial information as ACS may request from time to
time.

 

  H. If either party is rendered unable, wholly or in part, to carry out its
obligations under this Agreement (other than the payment of money) by reason of
any act of God, civil disturbance, strike or labor unrest, breakdown or
interruption of power or communications systems, computer or other equipment
failure, failure of subcontractors or suppliers, or other circumstances or event
outside such party’s reasonable control (whether or not similar to the
foregoing), the obligations of such party shall be suspended to the extent
thereof, and such party shall not be liable to the other party for any
non-performance hereunder or incomplete performance as a result of such
occurrence.

 

  I. This Agreement supersedes any prior agreement and contains the entire
agreement of the parties on the subject matter hereof. No other agreement,
statement or promise made by any party to any employee, officer or agent of the
other party to this Agreement, or any other person, that is not in writing and
signed by both parties to this Agreement, shall be binding upon them. No waiver,
alteration or modification of the Agreement shall bind ACS or LENDER unless in
writing and duly executed by ACS and LENDER.

 

  J. In the event any Account is transferred off ACS’s servicing system, whether
in connection with a termination or expiration of this Agreement, a sale of
Accounts, or otherwise, unless otherwise expressly provided herein or agreed in
writing at the time of such transfer off, LENDER agrees to pay ACS the
deconversion and file preparation and shipping fees specified in Exhibit C
(Servicing Fees).

 

  K. Any notice required under this Agreement (including any Exhibit) shall be
in writing and shall be effective upon personal delivery or facsimile
transmission or upon receipt after being sent by Federal Express or mailed by
registered or certified mail, return receipt requested, postage pre-paid,
addressed as follows: If to ACS, at One World Trade Center, Suite 2200, Long
Beach, California 90831-2200, Attn: President, or if to LENDER to:

Goal Funding Capital Trust 2006-1

c/o Goal Financial, LLC, as Issuer Administrator

9477 Waples Street, Suite 100

San Diego, California 92121

 

    13



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

With copies to:

The Bank of New York

Attn: Corporate Trust Manager

10161 Centurion Parkway, 2nd Floor

Jacksonville, FL 32256

Each party may specify a different address by sending to the other written
notice of such different address as provided herein.

 

  L. The section captions in this Agreement are for convenience only and will
not be deemed part of this Agreement or used in the interpretation thereof. Both
parties and their counsel have participated in the preparation, drafting and
negotiation of this Agreement. Accordingly, this Agreement shall be construed
according to its fair language and any ambiguities shall not be resolved against
either party as the drafting party.

 

  M. The invalidity, illegality or unenforceability of any provision or term of
this Agreement in any instance shall not affect the validity or enforceability
of such provision in any other instance or the validity or enforceability of any
other provision, and each such provision shall be enforced to the fullest extent
possible.

 

  N. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement.

 

  O. Limited Role of the Delaware Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as trustee
of the LENDER in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the LENDER is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose of binding only the LENDER, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the LENDER or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the LENDER under this Agreement.

 

    14



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

14. ACS Representations and Warranties.

ACS hereby represents and warrants to LENDER the following:

 

  (i) ACS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified or licensed to do
business and in good standing under the laws of each jurisdiction where the
performance of, and consummation of the transactions contemplated by, this
Agreement requires it to be so qualified or licensed. ACS is eligible as a third
party servicer to service LENDER’s loans under the Higher Education Act and
applicable Guarantor Rules and Regulations.

 

  (ii) ACS has full power and authority under its organizational documents to
execute and deliver this Agreement and to perform its obligations under, and
consummate the transactions contemplated by this Agreement.

 

  (iii) This Agreement has been duly authorized, executed and delivered by ACS
and constitutes a valid, legal and binding agreement of ACS, enforceable against
it in accordance with its terms, except to the extent that enforcement may be
limited by applicable bankruptcy or insolvency laws and by general principles of
equity. Neither the execution, delivery or performance by ACS of this Agreement
will conflict with or result in a breach or violation of or default under any of
(i) organizational documents of ACS, (ii) any laws applicable to ACS in effect
as of the date hereof affecting the Accounts, (iii) any judgment, order,
injunction, award or decree of any court, agency or authority, or (iv) any
contract, instrument, or agreement to which it is a party or may be subject.

 

  (iv) ACS owns or has the right to use the Service including any databases,
output formats, computer systems, software, know-how, technologies, and
processes used by it to perform its obligations hereunder, and such property
does not and will not infringe upon or violate any patent, copyright, or other
proprietary rights of any third party.

 

  (v) There is no legal action, claim, proceeding, investigation, or controversy
pending or to the best of ACS’s knowledge threatened against it, which would
materially and adversely affect its ability to perform its obligations under
this Agreement.

 

15. Compliance With Lender Bond Documents.

In the event that any loans which LENDER delivers to ACS for servicing hereunder
constitute “Financed Student Loans” under the Indenture of Trust dated as of the
Closing Date (the “Indenture”), between Lender and The Bank of New York, as
Eligible Lender Trustee, and The Bank of New York, as Indenture Trustee (the
“Trustee”), or are pledged in connection with, or constitute collateral under
any similar indenture or loan agreement pledging or granting to any entity a
security interest therein (all such loans or other loans pledged to or held by a
trustee or other entity are hereafter referred to as the “Pledged Education
Loans”), ACS agrees as follows:

(a) At the request of the Trustee or other pledgee of such Pledged Education
Loans, ACS will enter into a Custodian Agreement or other similar document, in
form and substance reasonably acceptable to ACS, LENDER and such Trustee or
other pledgee, for the purpose of establishing a bailment with respect to any
Pledged Education Loans pledged to the Trustee or other pledgee.

 

    15



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

(b) ACS shall hold all Pledged Education Loans and related documentation as
bailee for and on behalf of the Trustee (or such other pledgee as may be
applicable) for Trustee’s intended purpose of perfecting the security or other
interests of such Trustee or other pledgee therein.

(c) All sums received by ACS with respect to Pledged Education Loans shall be
held on behalf of the Trustee or other applicable pledgee, including but not
limited to, all payments of principal and interest, and insurance or guarantee
payments. All such funds shall be held in a segregated account (which may,
however, contain funds belonging to other ACS servicing customers, including ACS
affiliates) and shall not be commingled with any of ACS’s other funds and shall
be accounted for such that all such funds are identified separately from all
other payments received by ACS in respect of the servicing of loans. Any such
amounts, if received by ACS, shall be remitted only to the Trustee or other
pledgee, and not to the LENDER, unless otherwise directed by the Trustee or
other applicable pledgee.

(d) If any loans are Pledged Education Loans, all periodic reports (including
those on Exhibit A) required to be furnished pursuant to this Agreement shall be
furnished to the Trustee at the following address: The Bank of New York,
Attention: Corporate Trust Manager, 10161 Centurion Parkway, 2nd Floor,
Jacksonville, Florida 32256.

(e) With respect to the servicing of any Pledged Education Loans on behalf of or
for the benefit of the Trustee or any other applicable pledgee, no amendment,
modification, or addition to this Agreement shall be effective with respect to
any Trustee or such other applicable pledgee without their written approval,
consent, or direction of Trustee.

(f) ACS waives any lien that it might have pursuant to statute or otherwise
available at law or in equity on any and all notes evidencing Pledged Education
Loans held by it on behalf of the Trustee, and on all related documentation,
including all moneys and proceeds derived therefrom or relating thereto.
Notwithstanding the foregoing, if ACS incurs cost or expense (i) due to an
“unreasonable act” of a Guarantor resulting in the Guarantor’s refusal to pay a
claim, or (ii) due to LENDER failing to make payments to the Department required
by law or Regulation, ACS may offset such cost or expense against moneys derived
from Pledged Education Loans serviced by ACS and held by LENDER on behalf of the
Trustee. In addition, ACS may offset against such derived moneys in the event
fees due it are not paid in accordance with this Agreement.

 

    16



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

(g) If there is an Event of Default under the Indenture and the Trustee
forecloses on its security interest on the Education Loans, then the Trustee
shall assume all duties and obligations of the LENDER hereunder.

 

16. Incorporation of Exhibits.

This Agreement incorporates any exhibit, appendix and annex attached hereto,
each of which is an integral part of this Agreement.

 

    17



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

Executed as of the day and year first above written.

 

ACS EDUCATION SERVICES, INC. By:  

/s/ Meliss Hankin

By:  

/s/ Steven E. Snyder

 

    S-1



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

 

GOAL CAPITAL FUNDING TRUST 2006-1

By:

 

Wilmington Trust Company,

not in its individual capacity

but solely as Delaware Trustee

 

By:

 

/s/ Joann A. Rozell

Print Name:

 

Joann A. Rozell

Title:

 

Assistant Vice President

 

    S-2



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT A

POST-ORIGINATION SERVICES

 

1. LOAN CONVERSION

At the time of purchase or placement of a loan with ACS for servicing, the loan
shall be converted and a note examination may be conducted in accordance to
predetermined criteria. The tasks involved in loan conversion generally include:

Origination and Verification of Account Data

Generation of Receipt of Loans Transferred

Account Package Preparation

Generation of Exceptions Report

Renegotiation of Rejected Accounts

Reconciliation and Balancing

Keypunch Account Data

Microfilm and Microfiche Copies

Run Serialization Crosscheck

Edit and Error Correction

Appropriate Vault Space

Generate Sale Transmittal

Mail Conversion Notification to Borrower

 

2. BORROWER RELATIONS

Borrower relations begin during In-school Status and continue throughout the
life of the loan. During this period, the Service generally provides the
following printed notices to the borrower and required telephone contacts:

Introductory Letter

Pre-Grace Statement

Separation Data Change Letters

Disclosure Statement

Phone/Address Verification

Grace Expiration/First Payment Reminder

Student Status Verification (as required)

Skip Trace Locate Letters

Response to Borrower Inquiry Letters

Deferment Processed Notices:

Continuing

Forbearance

Unemployment

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

Other Deferment

Billing Notices:

Interim Interest Notices

Regular Installment and Past Due Payment Notices

Interim and Payout Demand Notices

Telephone Contacts:

Due Diligence Borrower Calls

Due Diligence Parent/Relative Calls

Skip Tracing Calls

Response to Borrower Inquiry Calls

All other activities of this nature required of a lender under the HEA and
Guarantor Regulations within the scope of ACS’s responsibilities hereunder.

 

3. RELATED LOAN SERVICING ACTIVITIES

Related loan servicing activities include:

Lock Box Remittance Banking

Payment Processing

Name/Address Updates

Payment Research and Special Handling

Interest Capitalization

Payment Reapplication

Internal Audit of Default Claim

Diligent Skip-Tracing and Pursuit of Payments from Delinquent Borrowers

Claim Preparation and Submission

Reperformance/Renegotiation

All other activities of this nature required of a lender under the HEA and
Guarantor Regulations within the scope of ACS’s responsibilities hereunder.

 

4. REPORTING

Record keeping and accounting are performed as part of the Service. A series of
monthly reports are provided to LENDER regarding the status of its loans. This
reporting includes:

Loans Transferred/Removed Ledger

Student Loan Ledger

Monthly Transaction Report

Accounting Entry Summary Report

Portfolio Summary and Analysis - Characteristics

Portfolio Summary and Analysis - Delinquency

Portfolio Summary and Analysis - Maturity Analysis

Portfolio Summary and Analysis - Reconciliation

Delinquent Report and Summary

Name/Address Report

Paid-in-Full Ledger

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

Receipt for Loans Transferred

Customer Service Report Card

Department of Education Lender Reporting System (LaRS) reports (or their
successor)

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT B

[RESERVED]

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT C

SERVICING FEES

 

          Manual    Automated ORIGINATION SERVICES*         

FEDERAL SSL/PLUS

        

Less than $2.5 Million/Year

      $ 18.20    $ 11.95

Greater than $2.5 Million/Year

      $ 11.95    $ 10.18

CONSOLIDATION – Modified**

        

First 40,000 Consolidations

         $ 24.30

40,001 +

         $ 22.09

CONSOLIDATION – Full

         $ 62.56

SET UP FEES FOR NEWLY ORIGINATED LOANS***

        

FEDERAL SSL/PLUS

        

Fee per Disbursement

      $ 2.61    $ 1.48      In-school+    Grace and
Repayment+#   

Consolidation

Repayment#

MONTHLY SERVICING FEDERAL FFEL

        

Per Month^

   $ 1.63    $ 3.67    $ 3.47

DEFAULT RELATED FEES^^ FEDERAL FFEL

        

Claim Filing

   $ 22.97 +50 BP      

Resubmission

   $ 22.97      

Underpaid Claim Processing

   $ 22.97      

DDB Certification

   $ 25.47      

Resales

   $ 31.85      

Repurchases

   $ 22.97      

Recalls

   $ 22.97      

--------------------------------------------------------------------------------

* Loans originated by ACS will be disbursed from an ACS maintained bank account.
A separate loan origination and set-up fee is charged for each type of loan
originated based upon each application.

** Beginning March, 2007 the parties shall annually determine ongoing
consolidation origination fees based on the volume levels for each prior
contract year.

*** Client disbursed loans will be placed with ACS within 30 days of
disbursement. Automated fee assumes that data will be transmitted in a format
acceptable to ACS.

+ In-school and grace status accounts with one or more unsubsidized FFELP loans
are charged an additional $.20 per month.

# Repayment fees are charged the month an account is set up for servicing and
continue through the month following the month an account is paid in full by the
borrower, guarantor, or is otherwise removed from the system.

^ Delinquency surcharge of $3.41 per account delinquent over 30 days if
portfolio delinquency exceeds ACS’ average delinquency by more than 1% for the
month.

^^ Assumes guarantor policies, procedures and practices are in accordance with
generally established industry standards.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

ADDITIONAL AND OPTIONAL SERVICES

 

Ad Hoc Reporting   $75/hour; $227.51 minimum per report Bond Swap  
$2.27/account Borrower Incentive Programs   $3,412.59 one-time program set-up
fee, plus $2.27 set-up fee per participating borrower Conversion Fees:  

Interim Automated or On System No Exam

  $3.22

Repay Automated or On System No Exam

  $4.14 Cure Fees   Cost plus 15% Deconversion   $45.50/account during the term
and $28.44/account at expiration Paper or Fiche Reports   Quotation File
Preparation   Cost plus 20% File Shipping   Cost plus 20% Initial Portfolio
Conversion Fees   Quotation Late Charges   25% of Collected Amount Legal Review
of Documents   Cost plus 20% Master File Tape (Standard Format)   $113.75/each
NSF Charges   Direct Cost On-line Access Via the Internet   $150/month first 2
users; $50/month for each user >2 Overpaid Refunds   $3.87/each PLUS Credit
Review   $3.76/application PLUS Pre-Approval   $5.21/decision Post-Conversion
Research   $20/hour Privacy Notices (for Gramm-Leach-Bliley compliance)   ACS
mails notices: $.98 per mailing Lender mails notices: No charge, but if ACS
supplies labels to Lender, charge is $.41 per paper label or $.10 per electronic
label Private Loan Program Setup   $5,000 Sales Extracts   $1,000 per extract; 2
extracts included in each sale transaction

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

 

Securitization Setup   $15,000 + Bond Swap Fee Special Reports   Programming
time at $85/hr; testing time at $45/hr Special Activities (Requested by Client
or Guarantor)   Quotation Special Delivery (Requested by Client)   Cost plus 20%
Tax Notices and IRS Reporting (1098E)   $0.77/notice Wire Transfer Fees >
5/month   Direct Cost

NOTE: Minimum monthly billing: $500.00.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT D

NOTE EXAMINATION ELECTION

LENDER hereby makes the following election with respect to any Note Examination
or other document examination to be performed by ACS in connection with loan
files to be serviced by ACS hereunder (other than any loans which may be
originated by ACS for LENDER):

ACS ENCOURAGES ALL LENDERS TO HAVE A NOTE EXAMINATION PERFORMED UPON ALL NON-ACS
ORIGINATED FILES TO BE DELIVERED TO ACS FOR SERVICING, SO AS TO MINIMIZE TO THE
EXTENT POSSIBLE THE LIKELIHOOD OF LOSSES OR OTHER SERVICING PROBLEMS WHICH MAY
RESULT FROM MISSING OR INADEQUATE LOAN DOCUMENTATION. IF LENDER ELECTS NOT TO
HAVE A NOTE EXAMINATION, LENDER THEREBY AGREES TO ACCEPT FULL RESPONSIBILITY FOR
ANY LOSSES OR SERVICING ERRORS WHICH RESULT IN WHOLE OR IN PART FROM MISSING OR
INADEQUATE LOAN DOCUMENTATION. NOTWITHSTANDING LENDER’S ELECTION, ACS’S
LIABILITY FOR ANY LOSSES ARISING FROM ITS FAILURE TO DETECT MISSING, INCOMPLETE,
INACCURATE, OR ERRONEOUS DATA OR DOCUMENTS SHALL BE SUBJECT TO THE LIABILITY
LIMITATIONS SPECIFIED IN SECTIONS 1.F AND 7 OF THE SERVICING AGREEMENT.

 

     FULL NOTE EXAMINATION

If LENDER has elected Full Note Examination, ACS agrees to undertake a general
review in accordance with standard industry practice of the loan documentation
listed on note examination checklists to be generated by ACS and approved by
LENDER. By undertaking such review, however, ACS does not guarantee or assure
the genuineness, accuracy, completeness or compliance of such documentation with
any contract or with applicable law and regulation.

 

     ABBREVIATED NOTE EXAMINATION

If LENDER has elected Abbreviated Note Examination, ACS agrees to undertake a
general review in accordance with standard industry practice of the loan
documentation listed for the categories of data selected by LENDER from note
examination checklists to be generated by ACS and approved by LENDER. By
undertaking such review, however, ACS does not guarantee or assure the
genuineness, accuracy, completeness or compliance of such documentation with any
contract or with applicable law and regulation. LENDER acknowledges and agrees
that it shall be responsible for any losses or servicing errors which result in
whole or in part from missing or inadequate loan documentation which might have
been discovered in a Full Note Examination.

 

     NO NOTE EXAMINATION

By electing and instructing ACS not to undertake any Note Examination or other
document examination prior to commencing servicing, LENDER acknowledges and
agrees that LENDER assumes the risk and full responsibility for missing or
inadequate loan documentation and for any losses or servicing errors that might
have been avoided had a Full Note Examination been undertaken, and agrees that
ACS shall not be liable under any circumstances for any such losses or servicing
errors.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT E

BLANKET CURE TERMS

The following Blanket Cure Terms shall apply between LENDER and ACS when in the
course of its servicing, ACS submits claims to Guarantors which are rejected by
the Guarantor for servicing errors which occurred prior to ACS’s servicing or
for which ACS is otherwise not liable under the Servicing Agreement.

 

1. Cure Services for Rejected Account(s)

 

  A. For any Account rejected by the Guarantor in whole or in part because of
servicing error which occurred prior to ACS’s servicing or for which ACS is
otherwise not liable under the Servicing Agreement, ACS and/or an outside
collection agency selected by ACS will attempt to reinstate the guaranty (cure)
on the Account under the terms and conditions specified below and for the fees
specified herein.

 

  B. Cure services shall generally include:

 

  (1) Using best efforts to locate the borrower in the event the borrower’s
address is invalid;

 

  (2) Upon location, certifying, in a manner acceptable to the Department and
the applicable Guarantor, that the borrower has been located in the event a
“locate cure” is required;

 

  (3) Performing all written and telephone contacts as required for locate cure
by the Department and the Guarantor necessary to claim file the Account with the
Guarantor; and/or

 

  (4) Using best efforts to cause the borrower to make one full payment or
return a signed repayment obligation (RO) in the event a “payment or RO cure” is
required.

 

  C. ACS will use best efforts to undertake such cure services within 30 days of
receipt of a rejected Account. If ACS is unable to cure the Account within an
approximate 45-day period following commencement of cure services, or if ACS in
its sole judgment determines not to attempt to cure the Account itself, ACS will
place the Account with a “1st placement” outside collection agency for a period
generally not longer than 180 days. If the “1st placement” collection agency is
unable to cure the Account within the specified time frame, ACS will then place
the Account with a “2nd placement” collection agency for a period generally not
longer than 270 days. If the “2nd placement” collection agency is unable to cure
the Account within the specified time frame, ACS will then place the Account
with a “3rd placement” collection agency for a period generally not longer than
an additional 270 days. Following placement with any outside collection agency,

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

ACS shall only be responsible for administrative services in interfacing with
such agency on the Accounts involved. ACS shall not have any responsibility for
training or otherwise supervising the outside collection agency or its
personnel.

 

  D. For the cure services specified herein, LENDER shall pay to ACS a fee for
each Account cured as specified in Exhibit E-1. Such fees are subject to
adjustment from time to time upon 30 days’ prior written notice from ACS to
LENDER.

 

  E. If LENDER wishes ACS to arrange on LENDER’s behalf for additional
collection agency services on rejected Accounts for which no cure is
successfully accomplished hereunder, the terms applicable thereto are set forth
in Exhibit E-2. If no Exhibit E-2 is attached, ACS shall not provide such
services.

 

2. Limitations on ACS’s Liability

 

  A. LENDER acknowledges that in placing Accounts with outside collection
agencies, ACS is merely providing an administrative service to LENDER.
Accordingly, ACS does not guarantee the success of its or any outside collection
agency’s cure efforts and shall not otherwise be responsible for the failure of
any cure efforts to reinstate or obtain payment of any Account. ACS makes no
warranties or representations, expressed or implied, regarding the cure services
or the outside collection agencies used.

 

  B. Subject to the provisions set forth herein, in the event of any error by
ACS for which ACS would be liable under the Servicing Agreement, ACS shall be
responsible only for reperformance of any cure activity or erroneous processing
to the extent practicable and necessary without charge to LENDER. With respect
to cure services under this Exhibit, ACS shall not otherwise be liable for
damages or other monetary relief except in the case of ACS’s gross negligence or
willful misconduct.

 

  C. ACS shall not under any circumstances, regardless of any failure of the
foregoing remedies, be liable for (i) the error or misconduct of any outside
collection agency, or (ii) for losses or damages caused by circumstances or
events beyond ACS’s reasonable control, or (iii) for any special, indirect,
incidental, punitive, or consequential damages of any nature.

 

3. Termination

The cure services provided for in this Exhibit may be terminated by either party
upon 30 days’ written notice to the other. Termination shall not affect any
payment obligations of the parties arising from services provided during the
term of the Servicing Agreement, or from cures obtained on Accounts after
termination. Following termination, unless otherwise instructed by LENDER in
writing, ACS shall permit the outside collection agencies to continue to work
any Accounts already placed which such agencies believe will result in a cure
within a reasonable period of time following termination. All other Accounts
shall be recalled from such agencies within 30 days after termination.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

4. Exclusions and Deconversion

LENDER hereby gives approval for ACS to undertake the cure services outlined in
Section 1 of this Exhibit on Accounts with a principal balance outstanding (PBO)
of $500 or greater. Accounts with PBOs less than the aforementioned amount or
Accounts which are not successfully cured within the time frames described above
will be deconverted for the fees specified in the Servicing Agreement.

 

5. Incorporation by Reference

The terms of the Servicing Agreement are incorporated herein by reference and
shall be applicable to the cure services contemplated by this Exhibit, to the
extent not inconsistent with or contrary to any provision herein. In the event
of any conflict, the terms of this Exhibit shall prevail.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT E-1

CURE FEES

Subject to the Blanket Cure Terms to which this Exhibit E-1 is attached, the
following fees shall apply to all services provided thereunder:

 

          Cure Fee/Account

I.

   Accounts Successfully Cured Internally by ACS    $ 200.00

II.

   Accounts Successfully Cured by Agency - 1st Placement    $ 275.00

III.

   Accounts Successfully Cured by Agency - 2nd Placement    $ 400.00

IV.

   Accounts Successfully Cured by Agency - 3rd Placement    $ 500.00

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

EXHIBIT F

PLUS CREDIT REVIEW SERVICES TERMS

ACS shall provide the following PLUS Credit Review Services, subject to all of
the terms and conditions of the Servicing Agreement to which this Exhibit F is
attached.

 

1. Definitions

 

  A. As used herein the following words shall have the meanings respectively
indicated:

“Adverse Credit” or “Adverse Credit history” means that the credit history of an
Applicant reflects any condition or event which would at the time of such Loan
Application disqualify the Applicant from eligibility for a PLUS Loan under the
Higher Education Act or any applicable Guarantor Regulations. As of the
effective date hereof, each of the following is understood to be a disqualifying
Adverse Credit item which will be identified by ACS on its credit review
reports:

 

  (a) any account or debt shown on the Applicant’s credit report is ninety
(90) or more days delinquent as of the date of the credit report; or

 

  (b) at any time during the five (5) years preceding the date of the credit
report, the Applicant has been the subject of a default determination,
bankruptcy discharge, foreclosure, repossession, tax lien, wage garnishment, or
write off of a Higher Education Act, Title IV debt.

“Applicant” means an individual who has submitted a Loan Application to LENDER.

“Borrower” means an individual who is the maker or co-maker of a promissory note
and who obtains a PLUS Loan from LENDER in accordance with the Higher Education
Act and any applicable Guarantor Regulations.

“Educational Institution” means any institution of postsecondary education which
is an “eligible institution” under the Higher Education Act and is eligible
under any applicable Guarantor Regulations.

“Loan Application” means the application for a PLUS Loan, which application must
be executed by a prospective Borrower, certified by an Educational Institution,
and accepted by LENDER.

“PLUS Loan” means a loan made under the Federal PLUS Program established under
the Higher Education Act.

“Servicing Agreement” shall mean the Servicing Agreement between ACS and LENDER
to which these PLUS Credit Review Services Terms are attached, or to which they
relate.

 

  B. Any other capitalized terms used herein shall have the same meanings as set
forth in the Servicing Agreement, unless the context otherwise requires.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

2. Credit Review Services

 

  A. ACS and LENDER hereby agree to a PLUS credit review services arrangement
whereby—

 

  (1) LENDER agrees to make PLUS Loans to individuals eligible to be Borrowers
pursuant to the terms of the Higher Education Act and any applicable Guarantor
Regulations;

 

  (2) ACS agrees to act as an agent of LENDER for the receipt, evaluation,
handling and maintenance of certain PLUS Loan credit information on behalf of
LENDER, in order to assist LENDER in making decisions with respect to the
approval or denial of PLUS Loans consistent with the terms of the Higher
Education Act and any applicable Guarantor Regulations; and

 

  (3) LENDER makes the final lending decision, in accordance with the procedures
established herein and such credit history appeal processes (relating to credit
report errors or extenuating circumstances) as may be further determined by
LENDER.

 

  B. ACS agrees to provide the following credit review services on behalf of
LENDER:

 

  (1) Review Loan Applications for information required by credit bureaus for
performing a credit check. In this regard, LENDER shall assure that all Loan
Applications with co-Applicants shall include the social security number of each
Applicant. LENDER or the Educational Institution of the Applicant(s) will be
contacted if additional information is required.

 

  (2) Generate and submit to a national credit bureau appropriate Applicant
information for the purpose of obtaining credit information for each Applicant.

 

  (3) Receive and evaluate a credit report from a national credit bureau for
each Applicant. ACS shall be entitled to rely upon all information furnished to
ACS by a national credit bureau and shall not be liable or responsible in any
manner for any inaccuracy or error contained in the credit report obtained by
ACS on LENDER’s behalf from a national credit bureau.

 

  (4) Identify each Applicant for a PLUS Loan who does not have an Adverse
Credit history by generating and providing to LENDER a disbursement report
related to loan origination.

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

  (5) Identify each Applicant for a PLUS Loan who has an Adverse Credit history
by generating and providing to LENDER a credit review report which:

 

  a. Lists the name, address, and social security number of each Applicant who
has an Adverse Credit history;

 

  b. Lists the Adverse Credit factors found on the Applicant’s credit bureau
report which, absent extraordinary circumstances, require credit denial; and

 

  c. Provides the name and address of the credit bureau accessed for the Adverse
Credit history information.

 

  (6) Generate and mail to the Applicant an “adverse action” letter on behalf of
LENDER and in LENDER’s name with respect to each Applicant who has been
identified as having an Adverse Credit history, within 30 days after ACS
receives a completed Loan Application from LENDER and the credit bureau report
and otherwise comply with the Equal Credit Opportunity Act (ECOA) and Regulation
B thereunder to the extent applicable to ACS’s services.

 

  (7) Upon request by LENDER from time to time, return the original or a copy of
each Loan Application processed by ACS (other than electronically transmitted
Loan Applications, which will not be transmitted to LENDER) for which an Adverse
Credit history exists, and other information in ACS’s possession regarding its
review of such Loan Application.

 

  (8) Maintain accurate books and records of all transactions hereunder,
including Adverse Credit history reports of Applicants processed for LENDER
hereunder.

 

  C. LENDER agrees that, with respect to all PLUS Loans processed under these
PLUS Credit Review Services Terms, it will;

 

  (1) Assure that all information set forth in Loan Applications and all other
information provided to ACS in connection with the performance of its services
hereunder is accurate and complete.

 

  (2) Be responsible for handling and evaluating all appeals of credit denial.

 

  (3) Communicate, if appropriate after the credit denial appeal process is
completed, its approval of a Loan Application to ACS for each Applicant which
ACS previously identified as possessing an Adverse Credit history by submitting
a letter attached to the Loan Application (or a copy of the Loan Application)
requesting the PLUS Loan to be guaranteed, due to

 

   



--------------------------------------------------------------------------------

   

FEDERAL FFEL

SERVICING AGREEMENT

 

error or other extenuating circumstances relating to the original credit
information obtained by ACS on LENDER’s behalf, and properly documenting such
error correction or other extenuating circumstances.

 

  D. Nothing contained in these PLUS Credit Review Services Terms shall make ACS
a loan production office or a holder or originator of any PLUS Loan, the
application of which has been processed hereunder. LENDER acknowledges that it
has sole authority and responsibility for the decision to approve or deny PLUS
Loans hereunder.

 

3. Term

The credit review services contemplated by these PLUS Credit Review Services
Terms shall commence on the date first mentioned above and continue until the
sooner of (i) termination by either party, with or without cause, upon not less
than thirty (30) days’ written notice to the other party; or (ii) automatic
termination upon the termination or expiration of the Servicing Agreement.

 

4. Liability Limitations

In performing its PLUS Loan credit review services and other Loan Application
processing functions, ACS shall only be liable for its own gross negligence or
intentional misconduct. ACS shall have no responsibility for the inaccuracy or
incompleteness of any Loan Application or credit bureau report or the
information contained thereon, or for any credit decision made by the Lender.
Subject to the foregoing, the provisions of the Servicing Agreement limiting
ACS’s liability are also hereby incorporated by reference and shall be binding
between the parties hereto with respect to the PLUS Loan credit review services
and other matters contemplated herein.

 

5. Incorporation by Reference

The terms of the Servicing Agreement are incorporated herein by reference and
shall be applicable to the PLUS Loan credit review services, to the extent not
inconsistent with or contrary to any provision herein. In the event of any
conflict, the terms of this Exhibit shall prevail.

 

   



--------------------------------------------------------------------------------

ANNEX I

SERVICING AGREEMENT ANNEX

This Annex forms a part of the Federal FFEL Servicing Agreement dated as of May
25, 2006 (the “Issuer Servicing Agreement”) between ACS Education Services, Inc.
(the “Servicer”) and Goal Capital Funding Trust 2006-1 (the “Issuer”).
Capitalized terms used but not defined in this Annex I shall have the meanings
assigned to them in Exhibit A hereto and, if not defined therein, in the Issuer
Servicing Agreement.

1. The Servicer agrees to take such actions to assist Goal in connection with
any Securitization of the Student Loans as Goal may reasonably request. Without
limiting the generality of the foregoing, the Servicer shall promptly furnish to
Goal or any of its affiliates, from time to time:

a) Information, reports, narrative statements and statistical and other
information for use in, or in the preparation of, any prospectus or other
Securitization Document, and representations and warranties about the compliance
of such information with applicable law (including Regulation AB) and the
accuracy and completeness of any Servicer Information. All of the foregoing
shall be true and correct and shall not contain an untrue statement or the
omission to state any fact required to be stated therein or necessary to make
the statements therein not misleading.

b) Opinions of Servicer’s counsel dated as of the closing date of any such
transaction requested by a rating agency or reasonably requested by Goal,
including an opinion of counsel of the Governing Jurisdiction that the
agreements executed by the Servicer are enforceable against the Servicer under
the law of the applicable Governing Jurisdiction, an opinion covering general
corporate matters with respect to the Servicer and a negative assurance
statement relating to the disclosure about the Servicer in any prospectus or
free writing prospectus to the effect that nothing has come to the attention of
such counsel which has caused such counsel to believe that such disclosure
contains any false statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

c) On or before March 1 of each year, beginning in 2007:

i. a report regarding the Servicer’s assessment of compliance with the Servicing
Criteria during the immediately preceding fiscal year, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be addressed to the Issuer and signed by an authorized officer of
the Servicer, and shall address each of the Servicing Criteria and such other
criteria as may be reasonably requested by Goal;

ii. a report of a nationally recognized public accounting firm that attests to,
and reports on, such agreed upon procedures and other verifications as may
reasonably be requested by Goal, including without limitation the information
required to be included in the attestation report required by Item 1122 of
Regulation AB; and

iii. an annual compliance statement in a form reasonably requested by Goal;
which statement shall comply with Item 1123 of Regulation AB and contain such
other information as may be necessary to back up any certification required to
be delivered by Goal or any of its affiliates or their respective officers. The
Servicer agrees that such persons may rely on the certification provided by the
Servicer pursuant to this clause in any certifications signed by such Persons in
connection with any Securitization.

2. The Servicer shall indemnify the Servicer Indemnified Parties for any and all
Losses arising from or relating to (a) noncompliance of any Servicer Information
with applicable law (including Regulation AB), (b) any inaccuracy in or omission
from such Servicer Information or (c) any breach of a covenant, representation
or warranty by Servicer.



--------------------------------------------------------------------------------

3. The Servicer hereby represents and warrants that:

a) the execution and delivery of the Issuer Servicing Agreement and compliance
with the terms, conditions and provisions thereof, by the Servicer do not and
will not violate, conflict with or result in a breach of the Servicer’s
certificate of incorporation (or other charter document) or bylaws, or any
existing law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any agreement or instrument to which the Servicer is a
party or by which it is or its properties are bound or affected or constitute a
default thereunder;

b) the Servicer is not a party to or bound by any agreement or instrument or
subject to any enabling act or other corporate restriction or judgment, order,
writ, injunction, decree, law, rule or regulation, determination or award which
may materially and adversely affect the ability of the Servicer to perform its
obligations under the Issuer Servicing Agreement;

c) no consent, approval, license, exemption or authorization of, or filing or
registration with, any governmental body, which has not been or will not be made
or obtained, was, is or will be required in connection with the execution and
delivery of the Issuer Servicing Agreement;

d) none of the assurances or representations of fact made by the Servicer in the
Issuer Servicing Agreement is inaccurate in any material respect, and the
Servicer is in compliance with all material provisions of the Issuer Servicing
Agreement;

e) there has been no material adverse change in the financial condition of the
Servicer since the date of the last audited financial statements of Affiliated
Computer Services, Inc., a Delaware corporation and the corporate parent of the
Servicer, dated June 30, 2005; and

f) there is no litigation or governmental proceeding pending or threatened in
any way against the Servicer, or contesting or affecting the validity or
enforceability of the Issuer Servicing Agreement or involving any of the
property or assets of the Servicer, which involves a likely possibility of any
judgment or liability which would materially adversely affect the Servicer’s
operations or its performance under the Issuer Servicing Agreement.

4. This Annex shall survive any termination of the Issuer Servicing Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Annex to the Issuer Servicing Agreement has been duly
executed as of the date first above written.

 

ACS EDUCATION SERVICES, INC., as Servicer By:  

/s/ Meliss Hankin

Name:   Meliss Hankin Title:   Sr. V.P. By:  

/s/ Steven E. Snyder

Name:   Steven E. Snyder Title:   Managing Director



--------------------------------------------------------------------------------

GOAL CAPITAL FUNDING TRUST 2006-1 By:  

WILMINGTON TRUST COMPANY, not in its

individual capacity but solely as Delaware Trustee

  By:  

/s/ Joann A. Rozell

  Name:   Joann A. Rozell   Title:   Assistant Vice President

Servicing Agreement Annex



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

As used in this Annex, the following terms shall have the following meanings:

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Goal” means, collectively, the Issuer, Goal Capital Funding, LLC and Goal
Financial, LLC, a California limited liability company.

“Governing Jurisdiction” means the governing law under the Issuer Servicing
Agreement.

“Issuer” is defined in the preamble to this Annex.

“Issuer Servicing Agreement” is defined in the preamble to this Annex.

“Losses” shall mean any and all liabilities, losses, costs, claims, damages,
settlement costs, penalties and expenses (including reasonable attorneys’ fees
and expenses and costs of investigation and litigation). In the event any of the
foregoing are indemnifiable hereunder, the term “Losses” shall include any and
all liabilities, losses, costs, and expenses (including reasonable attorneys’
fees and expenses and costs of investigation and litigation) incurred by any
Servicer Indemnified Party in enforcing such indemnity.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any (i) financing transaction or securities offering that
is payable from or secured, directly or indirectly, by all or a portion of the
Student Loans, (ii) sale or other transfer of all or a portion of the Student
Loans or (iii) other securitization, secured loan, financing or similar
transaction involving all or a portion of the Student Loans.

“Securitization Document” means any transaction document or any prospectus,
offering document, term sheet, computational material or other information filed
with the Securities and Exchange Commission or delivered to any rating agency,
trustee, investor or other participant in connection with or during the term of
a Securitization, including (without limitation) any reports under the Exchange
Act.

“Servicer Indemnified Parties” means (a) Goal, its Affiliates, any subsequent
purchaser or beneficial owner of the Student Loans, (b) in the event of any
Securitization of some or all of the Student Loans, any trustee, underwriter,
placement agent, initial purchaser, rating agency, any SPE service company
(i.e., any company providing “independent directors”, management, ownership or
related services in connection with securitization entities) or bond insurer in
any of the transactions relating to the Securitization and (c) any of their
respective officers, directors, agents, employees and “controlling persons”
(within the meaning of the Securities Act or the Exchange Act).

“Servicer Information” means any information in any Securitization Document
describing or relating to the Servicer or the Student Loans serviced by the
Servicer, or any information delivered by the Servicer to Goal pursuant to this
Annex..

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time, which are applicable to
the Servicer’s role.